DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-8, 15, 17-18, 20, 27, 29, 32, 35 are pending and under consideration. The amendment filed on 01/26/2021 has been entered.
Withdrawn/Claim Rejections - 35 USC §112/ Necessitated by Amendment
Claims 1, 3-5, 7-8, 15, 17-18, 20, 27, 29, 32, 35 rrejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants amedment.
Maintained/Claim Rejections-35 USC §103
The following is a quotation of 35 U.S.C. 103 -which forms the basis for ail obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 5-8, 15, 17, 21-23, 27, 23, 32, remain rejected under 35 U.S.C. 103 as being upatentable over Schmitt (US 20040171148 A1) in view of Montini (J, Clin. Invest. 119: 964-975 (2009, IDS), Holmes (Cold Spring Harb. Protoc, 4(2): 1-13, 2009); Hacein-Bey-Abina et al (Science, 302(5644): 415-419, 2003) for the reason of record dated 10/09/2020.
Schmitt teaches OP9 cells that have been infected with MigR1 retroviral vector to express DL1 or DL4 gene [0161], (instant claim 1, step (a), for the DL1 or DL4 expression (instant step 1(b) [0175]. In addition give rise to double negative CD4-and CD8- expressing cells by day 12 and a small population of mature single positive (SP) T cells [0176] and the cells resulting from the method comprise one or more of the following cells such as double negative 2 (DN2) (CD25+CD44+CD4-CD8-) [0113] (instant claim 1 step (c). Regarding claim 1, step (d) Schmitt teaches determining the percentage of the HPCs blocked at an early differentiation stage relative to the total number of HPCs, wherein the early differentiation stage is selected from CD44-CD25+ DN3 stage [236]. Schmitt teaches a method, wherein the HPCs are CD4-, CD8-, CD25+, CD44+ (DN2) thus, early thymic progenitor (ETP) cells (p 50 claim 20).
Regarding claim 4, Schmitt teaches retroviral gene therapy vector [0136], [0152].
Regarding claim 15, Schmitt teaches, wherein the identification of the blocked cells in step (c) is performed using FACS ([0047] FIG. 15)
Regarding claim 35, Schmitt teaches, wherein the early differentiation stage in step (c) is DN2 (CD25+CD44+-CD4- CD8-) cells [0113].
Regarding claim 18, Schmitt also teaches culturing cells capable of differentiating into cells of the T cell lineage with a system of the invention, and isolating cells of the T cell lineage in the culture [0016].
Regarding claim 20, Schmitt teaches the cells in steps (b) are cultured on adherent cells and promotes growth and differentiation of HPCs (figure 3, [0035] and [0235].
Regarding claim 27, Schmitt teaches a method, wherein the ETP cells are cultured in steps (b) are cultured in the presence of Notch signal ([0088]-[0106], p 50 claim 21).
Regarding claim 29, Schmitt teaches a method, wherein recombinant human cytokines Flt3-L and IL-7 were added to the coculture [0042] FIG. 10).
Regarding claim 32, Schmitt teaches the generation of functionally mature T cells from HPCs cultured on OP9-DL1 cells.  Flow cytometric analysis for CD4 and CD8 expression from day 17 HPC/OP9-DL1 cocultures or thymocytes obtained from a 2 week old mouse( [0038], FIG. 6.).
Schmitt does not teach transducing the ETP cells with a recombinant viral construct. 
However, before the instant effective filing date of the instant invention, Montini teaches transduction of HPCs with retroviral vector and the contribution of vector design and viral integration site selection (ISS) for oncogenesis and support the use of self-inactivating (SIN) viral vector platforms and show that ISS can substantially modulate genotoxicity (abstract). Tumor-prone Cdkn2a-/- murine HSPCs were transduced or not (mock) with SIN.LV.SF or SIN.RV.PGK or LV.SF.LTR or RV.SF.LTR, by swapping genetic elements between gamma-retroviral vectors (RV) and lentiviral vectors (LVs}, demonstrated that transcriptionally active long terminal repeats (LTRs) are major determinants of genotoxicity even when reconstituted in LVs and that self-inactivating (SIN) LTRs enhance the safety of RV s where the transduced HPSCs cultured for 6 days after transduction (abstract, p 966 1st column 1st paragraph, and figure 1B). Montini teach culturing the transduced HPSCs for 2 weeks (14 days) after transduction determining the average vector copy number per cell (VCNin vitro) was measured by quantitative PCR (Q-PCR) in a sample of cells cultured in vitro for 2 weeks after transduction to exclude nonintegrated vector DNA, VCN for LV,SF,LTR; with RV.SF.LTR: for SIN.LV.SF (figure IB, p 973, column under isolation and transduction of hematopoietic progenitors).
Schmitt taken with Montini do not explicitly teach step (e) determining the oncogenic potential of the recombinant viral construct based on the insertion site analysis and/or gene expression analysis performed in step (d) and/or based on the percentage of the blocked cells in step (c) relative to the total number of cells in culture.
Holmes teaches a protocol for culturing in vitro HPCs on OP9-DL1 cells in the presence of Flt-3L and IL-7 and by using FACS analysis at different time points to determine the expected percentage of differentiated HPCs will be DN1 (CD444- CD25+) stage thymocytes, and DN3 (CD44-CD25+) stage leading to the in vitro differentiation of the stem cells into lymphocytes (p 9-10 and figure 5) (instant claim 1, step e) and instant claim 29), Regarding claim 15, Holmes also teaches determination of the percentage of cells in the blocked stages using FACS analysis (p 9-10 and figure 5). Regarding claim 35 Holmes also teaches differentiated HPSCs will be DN1 (CD44+CD25-) stage thymocytes, and the percentage of DN2 (CD44+CD25+) and DN3 (CD44-CD25+) stage leading to in vitro differentiation of the stem cells into lymphocytes (p 9-10 and figure 5). Holmes teaches CD4+CD8+ cell in the presence of 0.1-0.5 ng/ml of IL-7 final concentration enhance the differentiation of CD4+CD8+ cells from earlier progenitor cells, see middle of page 11, which can be gated out by flow cytometry as for example in figure 3) .

Holmes do not teach step (e) comprising determining the relative oncogenic potential of the recombinant viral construct based on the percentage of the blocked ceils determined in step (d).
However, before the instant effective filing date of the instant invention, Hacein-Bey-Abina teaches autologous human CD34+ hematopoietic stem cells transduced with retrovirus-mediated c gene into patients with X-linked Severe Combined immunodeficiency (SCID-X1 also known as c chain deficiency) and determining kinetics of abnormal growth by the percentages indicate the frequency of the proliferative done among T1 cells (figure 4). The retroviral integration resulted in aberrant expression of UV102 is thus a hallmark of proliferating clones found in patients, and it appears to be directly involved as a primary cause of the cellular transformation (p 417, 3rd column 1st paragraph). Kinetics of abnormal done growth are shown Regarding claim 4, Hacein-Bey-Abina teaches expansion of clonal cells (figure 5). Regarding claims 5-7, Hacein-Bey-Abina teach multiple integration sites (>50) with one integration site per cell were detected in the patients’ peripheral T cells before the onset of cell proliferation, through linear amplification-mediated polymerase chain reaction (LAM-PCR) (Fig. 2, A and B) (p 417, 1st column 2nd paragraph). Regarding claim 8, Hacein-Bey-Abina et al teach multiple Integration sites (>50) with one integration site per cell were detected in the patients’ peripheral T cells (p 417, 1-column 2* paragraph). Regarding claims 3,17, Hacein-Bey-Abina teach to determine whether the presence of the MFG no provirus influenced the splicing of the first intron of the LMO2 transcript, exon-specific RT-PCR sequence analysis of the amplified fragment showed the expected exon 1/2 junction as compared to normal control LMO2 messenger RNA (mRNA) (fig. S2) (p 417, 2nd column 2nd paragraph) similar to Schmitt who also teaches using RT-PCR in figure 5. Hacein-Bey-Abina teaches LMO2 targeting suggests either that there is a ’’physical hotspot” of integration at this locus, or more likely, that random, activating, LMO2 integrants are selected simply by the growth advantage conferred on them (p 419, 13: column 1st paragraph). Ex vivo retrovirus-mediated gene transfer into hematopoietic progenitor cells has been shown to be an efficient for a strong selective advantage is conferred to transduced cells (p 415, 1st column).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine culturing HPCs under conditions to develop into mature cells and continue to culture the HPCs under conditions to allow their development into mature HPCs for about 20 to 30 days to generate ceils comprising primarily mature T cells and determining the percentage of cells blocked into DN3 sage as disclosed by Schmitt by including transducing the HPCs with retroviral vector to support the use of SIN viral vector and show that ISS can substantially modulate genotoxicity as disclosed by Montini and e) determining the relative oncogenic potential of the recombinant viral construct based on the percentage kinetics 
One would have been motivated to do so in order to receive the expected benefit of culturing the transduced HPCs for 2 weeks after transduction and determining the VCNin vitro by Q-PCR to exclude nonintegrated vector DNA in the context of the cells in DN1, DNS stage block to determine the oncogenic potential with retroviral vector with the use of SIN viral vector and show that ISS can substantially modulate genotoxicity where the mature CD4+CD8+ cell in the presence of 0.1-0,5 ng/ml of IL-7 final concentration enhance the differentiation of CD4+CD8+ cells from earlier progenitor cells and which can be gated out by flow cytometry. Hacein-Bey-Abina provides motivation for ex vivo retrovirus-mediated gene transfer into HPCs has been shown to be an efficient strategy for a strong selective advantage is conferred to transduced cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining HPCs develop into mature cells and transducing the HPSCs with SiN.LV.SF or SiN.RV.PGK or LV.SF.LTR or RV.SF.LTR, and determining the percentage of early differentiation stage leading to the in vitro differentiation of the stem cells into DN1 or DN2 or DN3 stage ETPs and determining the relative oncogenic potential of the recombinant viral construct based on determining the average VCNin vitro by Q-PCR to exclude nonintegrated vector DNA by combining the teachings of Schmitt and Montini and Holmes and Hacein-Bey-Abina.
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants argue the amended claim 1 invention is schematically depicted as follows:

    PNG
    media_image1.png
    318
    664
    media_image1.png
    Greyscale

Applicants’ arguments have been fully considered but are not persuasive.
In response, the invention is not depicted in said figure because said figure is not depicted in the specification. Further said figure does not depict  a method for assessing oncogenic potential of a recombinant viral construct that integrates into a patient’s genome, said method comprising: a) transducing DN1 (CD4-CD8-CD25-CD44+) and/or DN2 (CD4-CD8-CD25+CD44+) early thymic progenitor (ETP) cells with the recombinant viral construct; b) culturing the cells transduced in step (a) under conditions that allow their development  c) identifying cells blocked at an early differentiation stage, wherein the early differentiation stage is selected from the group consisting of double negative 1 (DN1), double negative 2 (DN2), double negative 3 (DN3), and double negative 4 (DN4), d) performing insertion site analysis and/or gene expression analysis of the blocked cells in step (c), and e) determining the oncogenic potential of the recombinant viral construct based on the insertion site analysis and/or gene expression analysis performed in step (d) and/or based on the percentage of the blocked cells in step (c) relative to the total number of cells in culture. In the instant case, to the extent step (a) comprises transducing DN2 (CD4-CD8-CD25+CD44+) ETP cells with any recombinant viral vector includes other ETP cells such as in the Schmitt coculture comprising transduced DN2 (CD4-CD8-CD25+CD44+) ETP cells differentiated from coculture of HPCs with OP9 BM stromal cells were retrovirally-transduced to express the Notch ligand Delta-like-1, and the resulting coculture comprising retrovirally-transduced DN2 (CD4-CD8-CD25+CD44+) ETP cells ([0113], p50 claim 20). Schmitt teaches the cells resulting from the method comprise one or more of the following cells such as double negative 2 (DN2) (CD25+CD44+CD4-CD8-) ([0113], p50 claim 20). Schmitt further teaches the cells of the T cell lineage transfected with a desired gene that can be used for treatment of genetic diseases [0151]. Therefore, Schmitt transduced DN2 cells used for treatment of genetic diseases Schmitt does not used potentially oncogenic DN2 cells for treating genetic diseases. Moreover, to the extent instant claim comprises any viral vector it would have been obvious to a person of ordinary skill in the art to determine oncogenic potential of the recombinant viral construct given Montini teaches transduction of HPCs with retroviral vector and the contribution of vector design and viral integration site selection (ISS) for oncogenesis and support the use of self-inactivating (SIN) viral vector platforms and show that ISS can substantially modulate genotoxicity (abstract). Montini teach culturing the transduced HPSCs for 2 weeks (14 days) after transduction determining the average vector copy number per cell (VCNin vitro) was measured by  in a sample of cells cultured in vitro for 2 weeks after transduction to exclude nonintegrated vector DNA, VCN for LV,SF,LTR; with RV.SF.LTR: for SIN.LV.SF (figure IB, p 973, column under isolation and transduction of hematopoietic progenitors). Schmitt also teaches T cell lineage compositions generated with a system of the invention may comprise immature T cells with the potential or increased potential to form mature T cells [0017]. Therefore, Schmitt teaches ETP cells are a specific type of immature, non-terminally differentiated hematopoietic progenitor cell (HPC) and are distinguishable, for example, from mature and fully-differentiated thymocytes, bone marrow cells, and erythroid progenitors.  Thus, the Schmitt and Montini references cited by the Examiner discloses the use of DN2 (CD4-CD8-CD25+CD44+) ETPs as a tool for evaluating the oncogenic potential of a viral vector.
2)	Applicants argue Schmitt is directed to cell preparations comprising cells of the T cell lineage. Schmitt discloses that a T cell lineage composition can comprise one or more cells including CD4- CD8- CD25+ 0044* and precursor thymocytes that are CD4+CD8+ double positive (DP) cells (p. 50, claim 20 and p. 8, par. [0113] and [0115] of Schmitt). However, in contrast to the present claims, Schmitt does not disclose or suggest using such cells for vector safety evaluation. This deficiency is not cured by the teachings of Montini, Holmes, or Hacein-Bey-Abina, which each describe different types of cells. To the extent the Office Action treats all HPCs as interchangeable or considers DN1 and DN2 ETP cells to be synonymous or equivalent with those in Montini, Holmes, or Hacein-Bey-Abina - they are not. Applicant’s arguments have been fully considered but are not persuasive.
In response, the Schmitt HPC-derived cells by day 12 that give rise to double negative CD4-and CD8- expressing cells by day 12 and the cells resulting from the method comprise one or more of the following cells such as double negative 2 (DN2) (CD25+CD44+CD4-CD8-) are equivalent to claimed ETP. Moreover, as applicants own admission in the depicted figure the DN1 and DN2 are ETP cells which are the same and equivalent to Schmitt DN1, DN2 ETPs Montini has been cited for transduction of HPCs with retroviral vector and the contribution of vector design and viral integration site selection (ISS) for oncogenesis and support the use of self-inactivating (SIN) viral vector platforms and show that ISS can substantially modulate genotoxicity while Hacein-Bey-Abina teaches because there is insertional oncogenesis in patients after retrovirus integration after gene therapy occurs a differentiation block, of human CD34 cells and are more T lymphocyte precursors, thus suggests patients after gene therapy to envisage the safety profile of each gene transfer of T lymphocyte precursors for each disease in relation to the function of the transgene product. 
Therefore, culturing the transduced HPCs to exclude nonintegrated vector DNA in the context of the cells in DN1, DN2 stage block to determine the oncogenic potential with retroviral vector with the use of SIN viral vector and show that ISS can substantially modulate genotoxicity where the mature CD4+CD8+ cell in the presence of 0.1-0,5 ng/ml of IL-7 final concentration enhance the differentiation of CD4+CD8+ cells from earlier progenitor cells and which can be gated out by flow cytometry provides motivation for ex vivo retrovirus-mediated gene transfer to avoid viral integration site selection (ISS) for oncogenesis for safe gene therapy.
3)	Applicants argue prior to the present invention, ETP cells were not considered suitable for vector safety assessment, because ETP cells need to be harvested from the thymus by surgery, cannot differentiate into all the mature blood lineages and lack long-term self-renewal capacity (see, e.g., Luc, Nature Immunol., 2012, 13(4):412-420, submitted with the response filed on December 26, 2019). Instead, all efforts for developing methods for assessing vector safety focused on hematopoietic stem progenitor cells (HSPCs), because HSPCs are the target cells used for gene therapy using integrative vectors. As disclosed in the Examples 
In response that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (the activation of the LM02 oncogene or MEF2C gene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.
4)	Applicants argue Schmitt does not disclose or suggest steps (c)-(e) of claim 1 either. Specifically, Schmitt does not disclose or suggest (c) identifying cells blocked at DN1, DN2, DN3, or DN4 stage, (d) performing insertion site analysis and/or gene expression analysis of the blocked cells in step (c), and (e) determining the oncogenic potential of the recombinant viral construct based on the insertion site analysis and/or gene expression analysis performed in step (d) and/or based on the percentage of the blocked cells in step (c) relative to the total number of cells in culture. Artisans would not reinterpret Schmitt as motivating to perform any of those steps. Applicants argue Montini describes an in vivo genotoxicity assay (in mice) based on transplantation of vector-transduced tumor-prone mouse hematopoietic stem/progenitor cells. This does not lead to the claimed method. Montini makes no suggestion to consider the influence of transduction on ETP differentiation in a culture under conditions that allow their in vivo, with no hint of an in vitro method to test vector safety. Montini made no suggestion to replace its tumor-prone mice with a co-culture of HPCs and OP9-DL1 cells according to Schmitt. Artisans would not have been motivated to do so, because Montini’s mice were essential to its work. Nothing in Schmitt suggested transduction of HPCs according to Montini either. Using Montini’s HPCs in Schmitt’s cultures would have failed to serve any purpose of Montini, and no other reason to do so was suggested. There was no guidance to the coordinated steps for determining oncogenic potential, as recited in claim 1. Furthermore, as explained in the prior responses, 100% of Montini’s mice in the mock (non-transduced) group developed malignancies (see Table 1 of Montini), which indicates that 100% of the mice in the experimental group will also develop malignancies, regardless of intrinsic safety. This prevented artisans from drawing definitive conclusions regarding vector safety. Furthermore, the most clinically relevant LM02 oncogene integration was not detected in the tumors in Montini (see Montini, Supplemental Data, Supplementary Table 2, starting from p. 27 -LM02 gene is absent from all the listed vector integration sites). Montini would not have guided artisans to a method for screening vector safety, and definitely not by exploiting ETP differentiation as claimed. Applicants argue Holmes is directed to a protocol for differentiation of mouse embryonic stem cells (ESCs) or hematopoietic stem cells (HSCs) into T-lymphocytes in vitro with the support of OP9-DL1 cells. Holmes provides no suggestion to compare different populations of cells that differentiate to different stages of maturity, or to test for any block in the differentiation pathway. There is no suggestion in Holmes to do this with cells from Montini, for any reason, not to mention as a way to assessing oncogenic potential of recombinant viral constructs. Applicants argue Schmitt, Montini, and Holmes, even collectively, do not suggest or describe step (e) of claim 1. This crucial gap is said to be supplied by Hacein-Bey-Abina. However, Hacein-Bey-Abina would not have led artisans to perform all of the steps of the claimed method, including the final step of 
In response, the critical step (e) is taught by the combination of Schmitt, Montini, and Holmes, Hacein-Bey-Abina because Importantly Schmitt teaches determining the percentage of the HPCs blocked at an early differentiation stage relative to the total number of HPCs, wherein the early differentiation stage is selected from CD44-CD25+ DN3 stage [236]. Schmitt teaches a method, wherein the HPCs are CD4-, CD8-, CD25+, CD44+ (DN2) thus, early thymic progenitor (ETP) cells (p 50 claim 20 emphasis added). Moreover, Schmitt teaches, wherein the identification of the blocked cells in step (c) is performed using FACS, thus determine the oncogenic potential of the viral construct of Montini/Homes into Hacein-Bey-Abina patients after gene therapy to envisage safe therapeutic use of the construct for gene therapy. In addition, Schmitt teaches continuing to culture HPCs under conditions to allow their development into mature HPCs the culture conditions entail culturing the HPCs for a sufficient period of time so that cells in the preparation form cells of the T cell lineage. For example, cells may be maintained in culture for 20 to 30 days to generate ceils comprising primarily mature T cells [0109] and regarding claim 1, step (d) Schmitt teaches determining the percentage of the HPCs blocked at an early differentiation stage relative to the total number of HPCs, wherein the early differentiation stage is selected from DN3 stage. Montini teaches transduction of HPCs with retroviral vector and the contribution of vector design and viral integration site selection (ISS) to oncogenesis and support the use of in vitro differentiation of the stem cells Into lymphocytes and Hacein-Bey-Abina provides motivation for ex vivo retrovirus-mediated gene transfer into HPCs has been shown to be an efficient strategy to correct inherited diseases of the lymph hematopoietic system, provided that a strong selective advantage is conferred to transduced cells to derive at the claimed invention by the combined teachings of Schmitt and Montini and Holmes and Hacein-Bey-Abina and Applicant are concerned with the same field of endeavor, namely steps (a)-(e).
5)	Applicants argue there was no reasonable expectation of using ETP cells to test vector safety. Applicants argue before the invention, no predictable link was established between differentiation of ETP cells transduced by a viral construct on the one hand, and oncogenic potential of the viral construct if used for gene therapy on the other hand. The inventors did not use known methods “with no change in their respective functions”. There was no prior art basis to try the claimed method and no rationale by which to foresee that it would work. It was particularly surprising that ETP cells, considered unsuitable for gene therapy in the first place (See, Luc, discussed above), could nevertheless be used in an in vitro method for assessing safety of gene therapy vectors. Applicant’s arguments have been fully considered but are not persuasive.
In response, again in the instant claims are considered for culturing ETP to mature hematopoietic cells under conditions to determine the relative oncogenic potential of the viral constructs based on the ETP cells blocked in DN1, DN2, DN3 or DN4 stage which is taught by the art of Schmitt and Montini and Holmes and Hacein-Bey-Abina as discussed above. The combined art of Schmitt, Montini, Holmes, and Hacein-Bey-Abina teach the HPCs are CD4-CD8-, CD25+, CD44+ early thymic progenitor (ETP) cells for culturing ETP to mature hematopoietic cells under conditions to determine the relative oncogenic potential of the viral constructs based on the ETP cells blocked in DN1, DN2, DN3 or DN4 stage.
straightforward method claim that uses a specific set of steps which include culturing transduced ETP cells under conditions that allow their development into mature CD4+CD8+, CD4-CD8+ or CD4+CD8-hematopoietic cells for assessing oncogenic potential of a recombinant viral construct. Steps of a process cannot be ignored in the obviousness analysis; they are true limitations of the method claimed. MPEP §2103(C) states that “when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered.” Applicant’s arguments have been fully considered but are not persuasive.
In response, it is party convincing for the intended use of a product, but   it should be noted to the extent step (d)does not recite an active step of the method for performing insertion site analysis and/or gene expression analysis of the blocked cells in step (c)of the method claim thus the art of the art of Schmitt and Montini and Holmes and Hacein-Bey-Abina as discussed above must necessarily perform insertion site analysis and/or gene expression analysis of the blocked cells in step (c)of the method claim. 
7)    Applicants argue long-felt need and failure of others supports the patentability of claim 1. Applicants argue non-obviousness of the presently claimed invention is further evident from the long-felt need and failures of others (secondary indicia of non-obviousness) to resolve the issue of vector safety evaluation and praising remarks of experts in the field acknowledging that the present invention is a break-through in vector safety evaluation. For example, as stated in Milone and O'Doherty, Leukemia, 2018, 32(7): 1529-41 (submitted with the response filed on December 26, 2019, see p. 1534, left col., 1st par.) in reference to the article corresponding to the present application, “[a]n assay developed to test the oncogenic potential of gammaretroviral and lentiviral vectors may further improve safety when designing vectors for clinical use [60].” st par.). Applicants argue The Office Action acknowledges but dismisses this evidence, without actual consideration on the merits, by reiterating the hindsight reassembly of Schmitt, Montini, Holmes, and Hacein-Bey-Abina. This is a misapplication of the law to the pending method claims. The proper inquiry concerns “an art recognized problem” that was solved by the invention and not by others. Thus, the problem confronted and solved by the invention cannot be ignored by shifting to prior art that admittedly did not address or solve that problem - in this case a method to screen for safer viral constructs based on differentiation of transduced DN1 and/or DN2 ETP cells in a culture under conditions that allow their development into mature CD4+CD8+, CD4-CD8+ or CD4+CD8-hematopoietic cells. Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, again in the instant claims are considered for culturing ETP to mature hematopoietic cells under conditions to determine the relative oncogenic potential of the viral constructs based on the ETP cells blocked in DN1, DN2, DN3 or DN4 stage which is taught in the art. Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art is important factors to be considered.  Schmitt teaches, wherein the identification of the blocked cells in step (c) is performed using FACS, thus determine the oncogenic potential of the viral construct of Montini/Homes into Hacein-Bey-Abina patients after gene therapy to envisage safe therapeutic use of the construct for gene therapy. In addition, Schmitt teaches continuing to culture HPCs under conditions to in vitro differentiation of the stem cells Into lymphocytes and Hacein-Bey-Abina provides motivation for ex vivo retrovirus-mediated gene transfer into HPCs has been shown to be an efficient strategy to correct inherited diseases of the lymph hematopoietic system, provided that a strong selective advantage is conferred to transduced cells to derive at the claimed invention by the combined teachings of Schmitt and Montini and Holmes and Hacein-Bey-Abina and Applicant are concerned with the same field of endeavor, namely steps (a)-(e). It appears Applicants' reiterates and rely on their previous arguments that have been discussed above. The arguments are basically the same as those discussed above.
Therefore, in view of the teachings in the art of the instant case, and for the reasons as discussed above by the examiner, applicant's arguments are not persuasive and do not overcome the rejection of record. The O'Doherty, and Biasco references to improve safety when designing vectors for clinical use again as discussed above is not persuasive because the combined art of Schmitt, Montini, Holmes, and Hacein-Bey-Abina teach the HPCs are CD4-CD8-, CD25+,CD44+ early-thymic progenitor (ETP) ceils for a different intended use. Applicants Luc reference for example were intended to provide functional and molecular evidence at the single-cell level that the earliest progenitors in the neonatal thymus has combined granulocyte-

Applicants Milone reference for example was designed for clinical use of lentiviral vectors. Applicants Biasco reference provides analyzing the genotoxicity of retroviral vectors in preclinical setting and describe tools to monitor vector integration sites in a vector-treated patients as a biosafety readout. Thus, the combined art of Schmitt, Montini, Holmes, and Hacein-Bey-Abina teach the HPCs are CD4-CD8-, CD25+, CD44+ early thymic progenitor (ETP) cells for culturing ETP to mature hematopoietic cells under conditions to determine the relative oncogenic potential of the viral constructs based on the ETP cells blocked in DN1, DN2, DN3 or DN4 stage is a different intended use than for example the normal stepwise process of commitment to the T cell lineage in the bone marrow and thymus by Luc or other references cited by the applicants.
 in the instant case, anyone of ordinary skill would have cultured HPCs to mature hematopoietic cells regarding claim 1, step (a), as taught by Schmitt culturing hematopoietic progenitor cells (HPCs) under conditions that allow their development into mature hematopoietic cells and regarding claim 1, step (e). Schmitt teaches continuing to culture HPCs under conditions to allow their development into mature HPCs the culture conditions entail culturing the HPCs for a sufficient period of time so that cells in the preparation form cells of the T cell lineage. For example, cells may be maintained in culture for 20 to 30 days to generate ceils in vitro differentiation of the stem cells Into lymphocytes and Hacein-Bey-Abina provides motivation for ex vivo retrovirus-mediated gene transfer into HPCs has been shown to be an efficient strategy to correct inherited diseases of the lymph hematopoietic system, provided that a strong selective advantage is conferred to transduced cells to derive at the claimed invention by the combined teachings of Schmitt and Montini and Holmes and Hacein-Bey-Abina and Applicant are concerned with the same field of endeavor, namely steps (a)-(e).
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unity 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632